Citation Nr: 1532954	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  08-07 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a separate compensable rating for neurological symptoms secondary to a service-connected back disability.

2.  Entitlement to a rating in excess of 10 percent for paresthesia of the right lateral fifth toe.  

(The issue of entitlement to a clothing allowance pursuant to 38 U.S.C.A. § 1162 and 38 C.F.R. § 3.810 is addressed in a separate decision by the Board)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Thomas Knope, Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to September 1982.

This matter is on appeal from a June 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.     

The Veteran testified before a Veterans Law Judge in June 2011.  In July 2014, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted that hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing.  He was informed that he had 30 days from the date of the letter to respond, and if he did not respond within that time period, the Board would assume that he did not want another hearing and proceed accordingly.  As no response was received, the Board will proceed in adjudicating the merits of the appeal.  

The issues on appeal arise primarily from an underlying claim of entitlement to an increased rating for a back disability, which was denied by the Board in October 2014.  However, the Board remanded the issue of whether any separate ratings should be assigned for any associated neurological abnormalities, as is prescribed under the General Rating Formula for Diseases and Injuries of the Spine, contained in 38 C.F.R. § 4.71a (2014).  The necessary development having been completed, the issues are ready for disposition.  

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.  


FINDINGS OF FACT

1.  For the period prior to December 17, 2014, the neurological symptoms in the Veteran's right lower extremity resulting from his service-connected back disability were characterized by some pain and mildly diminished muscle strength; incomplete paralysis to a "moderate" level has not been shown.  

2.  For the period since December 17, 2014, the neurological symptoms in the Veteran's right lower extremity resulting from his service-connected back disability were characterized by diminished muscle strength, absent sensory functioning in the toes, and incomplete paralysis to a "moderate" level; incomplete paralysis to a "moderately severe" level has not been shown.  

3.  For the entire period on appeal, the neurological symptoms in the Veteran's left lower extremity resulting from his service-connected back disability were characterized by pain and some slight loss in motor strength; incomplete paralysis to a "mild" level is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for neurological symptoms in the right lower extremity, to include paresthesia of the right lateral fifth toe, for the period prior to December 17, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

2.  A 20 percent rating, but no more, for neurological symptoms in the right lower extremity, to include paresthesia of the right lateral fifth toe, for the period since December 17, 2014, have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).

3. The criteria for a compensable rating for neurological symptoms in the left lower extremity have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.6, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Here, neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required, and none is found by the Board.  See Shinseki v. Sanders, 556 U.S. 396 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in April 2006 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  

The letter informed him of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  It also provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014). 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Further, the Veteran submitted treatment records from a private facility as well as his own statements in support of his claims.  

VA examinations with respect to the issues on appeal were also obtained in May 2006, March 2012, March 2013 and December 2014.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examinations obtained in this case are more than adequate, they are predicated on a full understanding of the Veteran's medical history, and provide a sufficient evidentiary basis for the claims to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Finally, it is noted that this appeal was remanded by the Board in December 2012 and October 2014 for further development.  The Board is now satisfied there was substantial compliance with these Remands.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Notably, the Veteran was provided a new VA examination in December 2014, which the Board finds adequate for adjudication purposes.  After the required development was completed, the issues were readjudicated and the Veteran was sent a supplemental statement of the case in January 2015.  Accordingly, the Board finds that the Remand directives were substantially complied with and, thus, there is no Stegall violation in this case.
Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Ratings for Neurological Abnormalities

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  While the Board typically considers only those factors contained wholly in the rating criteria, it is appropriate to consider factors outside the specific rating criteria when appropriate in order to best determine the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); Massey v. Brown, 7 Vet. App. 204, 208 (1994). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating.  38 C.F.R. § 4.7 (2014).  When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2014).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In April 2006, the Veteran submitted a claim seeking, as is relevant here, increased ratings for his service-connected back disability, currently rated as 10 percent disabling from February 15, 2006 to March 11, 2012 and 40 percent disabling from March 12, 2012 under 38 C.F.R. § 4.71a, DC 5242 (addressing degenerative arthritis of the spine), and for paresthesia on the lateral side of his right foot, rated as 10 percent disabling under 38 C.F.R. § 4.124a, DC 8523 (addressing incomplete paralysis of the anterior tibial nerve).  

In an October 2014 rating decision, the Board denied entitlement to increased ratings for the Veteran's back disability, and that aspect of the claim is no longer on appeal.  However, the Board remanded the issues of whether any separate ratings were warranted based on neurological abnormalities, to include the issue of entitlement to a rating in excess of 10 percent for right lateral fifth toe paresthesia.  In the Remand, the Board noted that it was unclear whether the 10 percent rating the Veteran received for his right foot would be a separate and distinct rating from any other neurological disorder.  

In this regard, the Board notes that the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2014).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Based on the evidence of record, the Board first determines that the 10 percent rating the Veteran receives for his right foot neuropathy under DC 8523 is better rated under DC 8520, which addresses incomplete paralysis of the sciatic nerve and manifests in the entire lower extremity.  Specifically, at a VA examination in December 2014, the examiner stated that the Veteran's diagnosis of right foot paresthesia is "one and the same" as his lumbosacral radiculopathy reaching his right foot.  As such, the pain the Veteran feels in the foot is merely a symptom of this radiculopathy in the right lower extremity, and not a separate disorder.  Moreover, while the Veteran does have some musculoskeletal pathology in the right foot, the examiner believed that the Veteran's noted symptoms were not likely a result of this.  Overall, the examiner restated that "the veteran does not have a peripheral neuropathy related to the right lateral fifth toe, rather he has a lumbosacral radiculopathy related to (resulting in) a right fifth toe paresthesia."  Therefore, the Veteran's current 10 percent rating is recharacterized under DC 8520.

Having recharacterized the Veteran's neurological pathology, the Board finds that a 20 percent rating, but no more, is warranted for neurological symptoms in the right lower extremity under 38 C.F.R. § 124a, DC 8520 for the period since December 17, 2014.  However, no other separate ratings are warranted.  Under DC 8520, a 10 percent rating is warranted when there is incomplete paralysis that is "mild" in nature, a 20 percent rating is warranted when there is incomplete paralysis that is "moderate" in nature, and a 40 percent rating is warranted when the incomplete paralysis is "moderately severe."  

Specifically, at a VA examination in May 2006, the Veteran stated that he felt neurological pain in the right ankle and bottom of the foot intermittently which made it difficult to walk.  While motor functioning was normal in both lower extremities, sensory functioning was abnormal in the right foot.  However, at a VA examination in March 2012, he exhibited normal muscle strength, sensory functioning and reflexes.  

Next, at a VA examination in March 2013, the Veteran stated that he still experienced paresthesia in the right foot.  Upon examination, his muscle strength was mildly diminished (4/5) bilaterally, but his reflex examination was normal bilaterally.  Sensory functioning was decreased in the right foot toes, but was normal in both lower extremities otherwise.  While there was no real evidence of significant incomplete paralysis, the examiner did note the presence of moderate paresthesias in the right lower extremity.  Therefore, as there was no evidence of incomplete paralysis of a "moderate" nature during this period, a rating in excess of 10 percent in the right lower extremity is not warranted.  

However, at his most recent VA examination in December 2014, the Veteran's symptoms appeared to have worsened.  Specifically, on this occasion, he continued to complain of numbness and "stinging" pain.  During episodes of flare-up, which occur twice a month, he has to sit because the right foot pain worsens when he puts weight on it.  Upon examination, his muscle strength was normal bilaterally, and his reflexes were only slightly diminished.  While sensory functioning was decreased in the left foot, it was absent in the right foot.  Notably the examiner characterized the Veteran with "moderate" incomplete paralysis in the right lower extremity and no paralysis in the left lower extremity.  Therefore, while there is no indication of incomplete paralysis that is "moderately severe," there is evidence of incomplete paralysis to a "moderate" level.  Therefore, a 20 percent rating for neurological symptoms in the right lower extremity is warranted from the date of this examination.  

Finally, the Board determines that there is no basis for a separate compensable rating for any other neurological disorder.  First, as can be seen from the previously discussed VA examinations, the Veteran's left lower extremity has been affected by at best mild symptoms.  Indeed, while his muscle strength was slightly diminished in March 2013, no incomplete paralysis was shown.  Moreover, the Veteran has not indicated any notable bladder or urinary incontinence.  Therefore, compensable ratings for disorders other than the right lower extremity are not warranted.  

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his neurological symptoms are worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  While the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses, he is not competent to identify a specific level of disability of his neurological symptoms according to the appropriate diagnostic codes.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

On the other hand, such competent evidence concerning the nature and extent of the Veteran's neurological pathology has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated.

The Board also finds that consideration for an extraschedular evaluation, a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

In considering whether an extraschedular rating may be warranted, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the Board has reviewed all of his relevant symptoms related to the issues on appeal, and concludes that there are no symptoms that were not able to be addressed by the applicable diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Moreover, when considering that the relevant diagnostic codes use terms such as "mild," "moderate" and "moderately severe," the requirements are sufficiently broad such that few symptoms would not be considered.  As such, the Veteran's symptoms are not those which are so unusual that they are outside the schedular criteria.  

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, although the Veteran has submitted evidence of a medical disability, and made a claim for the highest rating possible, he has not submitted evidence of unemployability due specifically to his service-connected disabilities.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

Based on evidence of record, the Board determines that the Veteran's prior 10 percent rating for paresthesia in the right foot should be recharacterized as a 10 percent rating for neurological symptoms in the right lower extremity, and that a 20 percent rating for such symptoms is warranted since December 17, 2014.  However a rating in excess of 10 percent prior to this date is not warranted, nor are any other compensable ratings for neurological disorders warranted for any period on appeal, and the appeal is denied to this extent.  


ORDER

A rating in excess of 10 percent for neurological symptoms in the right lower extremity, to include paresthesia of the right lateral fifth toe, for the period prior to December 17, 2014, is denied.
 
A 20 percent rating, but no more, for neurological symptoms in the right lower extremity, to include paresthesia of the right lateral fifth toe, for the period since December 17, 2014, is granted, subject to the laws and regulations governing the payment of monetary benefits. 

A compensable rating for neurological symptoms in the left lower extremity is denied. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


